DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 10-11 of claim 1, the applicant states “convey at least a portion of the drawn heat from said heat sink” but in lines 7-8, the applicant states “to draw heat from said switching assembly”.  It is unclear whether the drawn heat is from the heat sink or the switching assembly.  There also appears to be a lack of antecedent basis.  Appropriate clarification and/or correction are required.
In lines 9-11 of claim 1, the applicant states “an additional heat extraction arrangement to extract heat from said switching assembly and convey at least a portion of the drawn heat from said heat sink along said phase conductor through said first and second line terminals: however, it appears (see, for example, FIG. 7) the phase conductor P, which appears to be an electric line, is actually being used as a heat dissipation structure, which electric lines are not typically used for.  It appears that any contact that can conduct heat may be defined as a heat extraction arrangement.  Appropriate clarification and/or correction are required.  
Also, in line 11 of claim 1, the applicant states “said phase conductor”; however, in lines 2-3, the applicant states “for electrical connection with a corresponding phase conductor of an electric line” but never definitely states that a phase conductor is actually a part of the claimed structure.  Appropriate clarification and/or correction are required.
Claim 1 recites the limitation "heat sink" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	In view of the 112 rejection, claim(s) 1, 3, 4, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda US 2016/0181175 A1.  Ikeda discloses (see, for example, FIG. 5) a solid state switching device 1 comprising a pair of line terminals including first line terminal 19 and second line terminal 19; phase conductor 25/23; power switches 12; first power terminal 12a, second power terminal 12a; heat sink element 30, and additional heat extraction arrangement 11.  In paragraph [0083], Ikeda discloses the heat from the switches 12 being transmitted to the heat sink 30 through the additional heat extraction arrangement 11.  Furthermore, it would have been obvious to one of ordinary skill in the art to have the additional heat extraction arrangement convey at least a portion of the drawn heat from said heat sink along said phase conductor through said first and second line terminals in order to dissipate heat more quickly as would be expected by being contained in the same contiguous structure.  Since the heat sink is connected to the phase conductor, it is expected that any heat that is drawn by heat sink will also go through the phase conductor and first and second line terminals.
Regarding claim 3, see, for example, FIG. 1 wherein Ikeda discloses the additional heat extraction arrangement 11 thermally couples said first and second line terminals 19 with said switching assembly 12 and electrically couples said first and second line terminals respectively with the first and second power terminals 12a of the said switching assembly.
	Regarding claim 4, see, for example, FIG. 1 wherein Ikeda discloses a first electro-thermal conductor element 14, and a second electro-thermal conductor element 14.
	Regarding claim 6, see, for example, FIG.1 wherein Ikeda discloses the power switches 12 being connected to each other.
	Regarding claim 7, see, for example, FIG. 1 wherein Ikeda discloses a first thermal conductor interface element (i.e. left region) 13 under the first electro-thermal conductor element 14, and a second thermal conductor interface element (i.e. right region) 13 under the second electro-thermal conductor element 14. 
Regarding claim 14, see, for example, FIG. 1 wherein Ikeda discloses the additional heat extraction arrangement 11 thermally couples said first and second line terminals 19 with said heat sink element 30.

5.	In view of the 112 rejection, claim(s) 1, 3, 4, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kouno et al. US 2018/0294250 A1 (foreign priority JP 2015-126785, June 24, 2015).  Kouno discloses (see, for example, FIG. 1-3) a solid state switching device 5 comprising a pair of line terminals including first line terminal 6 and second line terminal 7; phase conductor P, N; power switches 11, 12; first power terminal 22, second power terminal 23; heat sink element 31a, and additional heat extraction arrangement 30a/36/31b/30b.  Kouno does not clearly disclose the additional heat extraction arrangement convey at least a portion of the drawn heat from said heat sink along said phase conductor through said first and second line terminals; however, it would have been obvious to one of ordinary skill in the art to have the additional heat extraction arrangement convey at least a portion of the drawn heat from said heat sink along said phase conductor through said first and second line terminals in order to dissipate heat more quickly as would be expected by being contained in the same contiguous structure.  Since the heat sink is connected to the phase conductor, it is expected that any heat that is drawn by heat sink will also go through the phase conductor and first and second line terminals.
	Regarding claim 3, see, for example, FIG. 1-3 wherein Kouno discloses the additional heat extraction arrangement 30a/36/31b/30b thermally couples said first and second line terminals 6/7 with said switching assembly 11/12 and electrically couples said first and second line terminals respectively with the first and second power terminals 22/23 of the said switching assembly.
	Regarding claim 4, see, for example, FIG. 3 wherein Kouno discloses a first electro-thermal conductor element 34, and a second electro-thermal conductor element 34.
	Regarding claim 6, see, for example, FIG.1 wherein Kouno discloses the power switches 11/ 12 being connected to each other.
	Regarding claim 7, see, for example, FIG. 3 wherein Kouno discloses a first thermal conductor interface element 32, and a second thermal conductor interface element 32.
Regarding claim 14, see, for example, FIG. 1-3 wherein Kouno discloses the additional heat extraction arrangement 30a/36/31b/30b thermally couples said first and second line terminals 6/7 with said heat sink element 31a.

Response to Arguments
6.	Regarding the reference US 2018/0294250, Kuono discloses an additional heat extraction arrangement 30a/36/31b/30b which are all conductive and can convey and draw heat from a heat sink 31a.  The additional heat extraction arrangement is adjacent to the switch 11 which is composed of the chip 21a in FIG. 3.  Since the phase conductor P, N is connected to the first and second line terminals 6, 7 and they are all electrically connected together with the additional heat extraction arrangement 30a/36/31b/30b, it would be inherent that heat will be drawn out from the heat sink to the phase conductor through the first and second terminals.  In comparison, in FIG. 7, the applicant shows a heat sink element 4c that is connected altogether by conductive materials all the way up to the phase conductor P.  Even though the phase conductor appears to only be a wire P, it appears to have the function of withdrawing heat because of its connection to intervening layers 9, 7, T1, and their subsequent connection to the heat sink 4c.  Kuono also shows the connecting of materials, and the subsequent connection to a heat sink 31a, and therefore will also dissipate heat through the entire sold state switching device including the phase conductor and first and second line terminals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 10, 2022

/EUGENE LEE/Primary Examiner, Art Unit 2815